             Case 1:09-cr-00415-VEC Document 297 Filed 06/11/20 Page 1 of 4

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 6/11/2020
 ------------------------------------------------------------      X
 UNITED STATES OF AMERICA,                                         :
                                                                   :          09-CR-415 (VEC)
                   -against-                                       :
                                                                   :                ORDER
    ANTONIO ROSARIO,                                               :
                                                                   :
                                             Defendant.            :
    ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

           Defendant Antonio Rosario moves for compassionate release based on preexisting

medical conditions that elevate his risks should he contract COVID-19. 1 He has exhausted his

administrative remedies, 18 U.S.C. § 3582(c)(1)(A), and the Court now reaches the merits of his

motion. Mr. Rosario is currently held at Metropolitan Detention Center (“MDC”) Brooklyn.

This Court resentenced him on September 24, 2019, after the parties agreed to vacate his Section

924(c) conviction post-United States v. Davis, 139 S. Ct. 2319 (2019). At resentencing, the

Court varied upward from the sentencing guidelines and re-imposed a sentence of 180 months—

matching his previous sentence—which the Court considered sufficient but not greater than

necessary to achieve the purposes of sentencing. Mr. Rosario has served approximately 133

months of that sentence, and has a scheduled release date in May 2022. On May 22, 2020, the

Court held oral argument on his motion for compassionate release.

           Mr. Rosario appealed his sentence. That appeal is currently pending before the Second

Circuit, divesting this Court of jurisdiction to rule on his compassionate release motion. Even so,

the Court may deny the motion or issue an indicative ruling that it would grant Mr. Rosario’s



1
        His motion was styled as a motion for reconsideration of his sentence, compassionate release, or release to
home detention. The Court has no authority to reconsider his sentence, see 18 U.S.C. 3582(c), or to release him to
home detention, see United States v. Stahl, No. 18-CR-694, 2020 WL 1819986, at *1 (S.D.N.Y. 2020).
          Case 1:09-cr-00415-VEC Document 297 Filed 06/11/20 Page 2 of 4



motion should the Second Circuit remand his case to this Court’s jurisdiction. Fed. R. Crim.

Proc. 37(a)(2)–(3). For the following reasons, the motion is DENIED without prejudice.

        Assuming the confluence of Mr. Rosario’s medical conditions and the BOP’s handling of

the pandemic presents “extraordinary and compelling reasons” to reduce his sentence, 18 U.S.C.

§ 3582(c)(1)(A)(i), the Court nonetheless finds that the factors set forth in 18 U.S.C. § 3553(a)

outweigh those reasons and mitigate against a reduction in his original sentence. See United

States v. Ebbers, 432 F. Supp. 3d 421, 429, 430–31 (S.D.N.Y. 2020) (“[I]n considering the

section 3553(a) factors, [the Court] should assess whether those factors outweigh the

‘extraordinary and compelling reasons’ warranting compassionate release, particularly whether

compassionate release would undermine the goals of the original sentence.”); Cf. United States v.

Rodriguez, No. 17-CR-157, 2020 WL 3051443, at *1 (S.D.N.Y. June 8, 2020) (granting

compassionate release for an immunocompromised defendant with asthma).

        Notably, Mr. Rosario’s conditions—chronic pulmonary obstructive disease (“COPD”)

and hypertension, which is well controlled with medication 2—are on the boundary of what

district courts have found justify compassionate release during pandemic times. 3 Mr. Rosario, at

48-years old, is outside the highest risk age group. And MDC Brooklyn’s pandemic response,

despite “fall[ing] short in key respects,” is nonetheless “robust,” as this Court recently found.

Id.; see also Chunn v. Edge, No. 20-CV-1590, 2020 WL 3055669, at *1 (E.D.N.Y. June 9, 2020)




2
         The Court acknowledges that there may be some evidence that the ACE inhibitors that Mr. Rosario takes to
control his blood pressure are themselves associated with increased risk to COVID-19. See Def.’s Letter dated May
22, 2020 (Dkt. 293) at 2.
3
          See, e.g., United States, v. Adams, No. 16-CR-86, 2020 WL 3026458, at *2 (D. Conn. June 4, 2020)
(colleting cases). Compare United States v. McCarthy, No. 17-CR-0230, 2020 WL 1698732, at *2 (D. Conn. Apr.
8, 2020) (granting release to 65-year-old defendant with COPD and asthma detained at MDC Brooklyn) with United
States v. Salemo, No. 11-CR-0065, 2020 WL 2521555, at *2 (S.D.N.Y. May 17, 2020) (denying release to 74-year-
old defendant with COPD detained at FCI Fairton in New Jersey).



                                                     2 of 4
         Case 1:09-cr-00415-VEC Document 297 Filed 06/11/20 Page 3 of 4



(finding after a two-day evidentiary hearing that “MDC officials have recognized COVID-19 as

a serious threat and responded aggressively”).

       Considered against Mr. Rosario’s violent history and poor record of institutional

adjustment, a sentence reduction is not in order. He was convicted of armed robbery, where he

forced a pharmacist to the ground at gunpoint, stole opioids and other medications from the

pharmacy, and fled in a getaway car. Before that conviction, in 2002, Mr. Rosario pulled a gun

during a dispute and shot the other party; that crime was resolved with a plea to criminal

possession of a loaded firearm. Post-conviction, Mr. Rosario accumulated a long list of

disciplinary infractions with the BOP, including refusing work assignments and possessing

unauthorized tools and substances. Additionally, his insight into this own poor decision-making

was, at the time of his resentencing, quite limited. Specifically, in response to the question of

how he had changed since the commission of the armed robbery that was at issue in this case,

Mr. Rosario responded: “I’m not [going] to be around any of those people ever again . . . . I

mean, those who I considered my friends, didn’t have my best interests at heart.” Resentencing

Tr. (Dkt. 278) at 20.

       The Court notes too that Mr. Rosario’s reentry plan is undeveloped. He says that he will

live with his friend in Bayside, New York, and she confirms that she would provide him a home,

but it is not clear how many persons live in that household, what their COVID-19 status is, or

what living arrangements they would make. Mr. Rosario also has only a vague hope to return to

his former plumbing job and a promise from a friend to help him find warehouse work.

       Although the Court will not issue an indicative ruling that it would grant Mr. Rosario’s

motion, several factors counsel in favor of a without-prejudice denial. First, Mr. Rosario has had

no disciplinary infractions for the past year and has recently been given excellent job




                                                 3 of 4
           Case 1:09-cr-00415-VEC Document 297 Filed 06/11/20 Page 4 of 4



performance reviews. That is some evidence that his troubling institutional adjustment may have

turned a corner toward positive behavior. Second, BOP has reported that it has no clear plans yet

for transferring inmates like Mr. Rosario (i.e., sentenced inmates who are not designated to MDC

Brooklyn) to their designated facilities. Transferring inmates is crucial to reducing the

population at MDC and, consequently, the risks of COVID-19 infection. Moreover, transferring

Mr. Rosario to his designated facility will allow him access to a broader range of educational

programs and, hopefully, admission into RDAP.4 Finally, Mr. Rosario has been subjected to

harsh conditions at MDC, including a recent incident during which he inhaled pepper spray that

carried over from a neighboring cell resulting in a medical emergency. BOP should expedite its

efforts to transfer inmates to their designated facilities.

         Accordingly, Mr. Rosario’s motion for compassionate release is DENIED without

prejudice. Should the BOP not transfer him to his designated facility within the next three

months or should MDC Brooklyn’s handling of the pandemic deteriorate, then he may reapply.

         The Clerk of Court is respectfully directed to terminate docket entry 281.


SO ORDERED.

Dated: June 11, 2020
      New York, NY
                                                                         ______________________________
                                                                               VALERIE CAPRONI
                                                                             United States District Judge




4
         Although Defendant was previously not eligible for a sentence reduction for completing RDAP, he was
offered a position in the program. Previously, he declined that offer. It is hoped that if it is offered again, Mr.
Rosario will accept the offer.


                                                        4 of 4
